Title: From James Madison to Rufus King, 22 June 1788
From: Madison, James
To: King, Rufus


Dear SirRichmond June 22d. 1788.
We are at length approaching the close of our deliberations on the several parts of the Constitution. The Judiciary Department has been gone over; though perhaps it may receive some additional disquisitions. The attack has apparently been less formidable than I had apprehended. Independently of some particular interests, the objections against it have not been calculated in my opinion to make any deep impressions. In the eyes of many this part of the plan stands in a less vulnerable point of view than had been conceived prior to the examination of it. As soon as the remaining articles shall be despatched, some general propositions will be agitated. The opponents will bring forward a bill of rights with sundry other amendments as conditions of ratification; & in case of disappointment will probably aim at an adjournment. Some apprehend a secession; but there are too many moderate and respectable characters on that side to admit such a supposition. It has been judged prudent nevertheless to maintain so exemplary a fairness on our part, (and even in some points to give way to unreasonable pretensions) as will withold every pretext for so rash a step. On the side of the Constitution it is in contemplation to preface the ratification with a declaration of a few obvious truths which can not affect the validity of the act, and to follow it with a recommendation of a few amendments to be pursued in the constitutional mode. This expedient is necessary to conciliate some individuals who are in general well affected, but have certain scruples drawn from their own reflexions, or from the temper of their Constituents. How the vote will stand on the final question, I dare not yet positively decide. Our calculations promise us a majority of 3 or 4, possibly of 5 or 6. Besides the many chances which may vary a result depending on so small a number, it is impossible not to recollect that in so great a number of opinions some may be mistaken. I wish you every happiness and am Dear Sir Your Obedient servt.
Js. Madison Jr.
If Mr. Ghorum be in your neighbourhood present my best regards to him.
